DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 8/30/2022.
The claims 20, 25, and 30 have been amended. Claims 1-15 and 26 have been cancelled. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/30/2022, with respect to the amended claims and independent claim 16 have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Re claim 16, Applicant argues (Page 7) that Torrey ‘221 does not teach wherein “first and second side portions radially and circumferentially displaced from one another.” Applicant further points to Fig. 4 of Torrey to illustrate that the first and second end portions are indeed not circumferentially displaced from one another. Therefore the Rejection of claim 16 and its dependents are therefore withdrawn.
Allowable Subject Matter
Claims 16-25 and 27-30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 16: “An armature segment for an armature of a superconducting electrical machine, the armature segment comprising: a plurality of coils spaced along a circumferential direction; an electrically insulating supporting structure providing structural support to the plurality of coils; and wherein the coils comprise a first side portion and a second side portion, the first and second side portions connected via end portions, and the first and second side portions radially and circumferentially displaced from one another.”
Claim 20: “An armature segment for an armature of a superconducting electrical machine, the armature segment comprising: a plurality of coils spaced along a circumferential direction; an electrically insulating supporting structure providing structural support to the plurality of coils; wherein the coils comprise a first side portion and a second side portion, the first and second side portions connected via end portions, and the first and second side portions radially and circumferentially displaced from one another; wherein the electrically insulating supporting structure comprises a composite material including fibers and resin surrounding the plurality of coils; and wherein the electrically insulating supporting structure further comprises a jig in which the plurality of coils are arranged, the composite material surrounding the jig.”
Claim 30: “A method for assembling an armature for a superconducting electrical machine, the method comprising: providing a plurality of armature segments, wherein the armature segments include a plurality of coils and an electrically insulating supporting structure providing structural support to the plurality of coils; attaching the plurality of armature segments to an armature support structure; and wherein the attaching a plurality of armature segments to the armature support structure comprises attaching the armature segments to an outer armature segment support before attaching the armature segments to the armature support structure.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 16-25 and 27-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. (US 2022/0200421) teaches a manufacturing apparatus including a magnetizing yoke including a core having slots and including a coil.
Le Besnaerais et al. (US 2012/0217750) teaches an electrical machine having an armature including a plurality of coils circumferentially displaced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832